Title: To Benjamin Franklin from Joseph Galloway, 10 March 1768
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philada. March 10th 1768.
I inclose this in a Packet Sent by the Committee of Correspondence, containing the Messages which passed between the two Houses of Legislature, at their last Sitting. By them you will be able to form a proper Judgment of the Affairs of this Province; which in the Opinion of all good Men here are at length reduced to the most desperate Circumstances. All the Mischiefs we have long expected if not come to Pass, are now in full Prospect. We have long Seen that the Powers of Government united in the Same Hands with immense Property, woud necessarily be attended with many Inconveniencies both to the Crown and the Subject, and that these Powers rested in the feeble Hands of Private Subjects woud prove too weak to Support his Majestys Authority or to give safety to his People. The first will ever naturally lead to Acts of Injustice, Ambition and Oppression, and these things in Private Men will more especially beget disrespect, and that Disrespect soon ripen into Contempt. The Consequence whereof in this Province is, We have the Name of a Government but no Safety or Protection under it. We have Laws without being executed, or even feard or respected. We have Offenders but no Punishment. We have a Majestracy but no Justice; And a Governor but no Government. And, you well know, we possess the Warmest Allegiance to our Sovereign and our Mother Country and yet our Persons and Estates are every hour liable to the Ravages of the Licentious and Lawless, without any hope of Defence against them.
You will perceive from the Messages &c. how many Murders have been committed within the Province without one Off[ender] being brot to Justice. In Several of the Instances No more Notice has been taken of them, than if the unhappy Victims had been so many Dogs; not a Proclamation or a Warrant being issued on the Occasions. And in others the Government has acted as if they really concurrd in Opinion with the Murderers, that the Indians being Hereticks, it was highly Meritorious and doing God Service to cut them off from the Face of the Earth. In the last Murder at Middle Creek our Rulers Seem to have thrown off all Disguise. Stump tis true was apprehended, but by the Activity and Virtue of a private person without any Warrant or Authority from it, by which his Person and property is rendered very insecure and their Destruction have been repeatedly threatend. He delivered his Prisoners to the Sheriff of the County who had the C. Justice’s Warrant ordering him to bring them to Philadelphia. Armstrong and Miller two Inferiour Justices interpose their Authority and forbid him to Obey his Warrant. They discharge his Guard and commit the Offenders to the County Gaol. He is there Chain’d. But the Day before a Rescue was expected, the Justices having Notice of it, and not making the least preparation against it, his Chains are taken off, that it might be the more easily effected-the Rescue is made. The Government Truckles to the Lawless Banditti, and, as good as promises to pass over the atrocious Offence, if they woud deliver up the prisoners. They despised the Terms. The Murderers are Set at large, and are escaped to Parts unknown out of the Province. It is now near two Months since the rescue and not a Warrant is issued against the rescuers, tho all well known to the Majestracy and Government, and might be easily apprehended.
The Impunity with which Offenders escape is a perpetual Encouragement to the Licentious and Wicked to commit new Offences. This day an Account arrived, from Lancaster, that two Soldiers Sent with Dispatches from the Commanding Officer at Fort Pitt, were attacked in Paxton Township, their Letters taken from them, one of which was immediately Destroyd after being open’d and read. The rest opend but redeliverd. I have seen the opend Letters which were not Destroyd. What was the Nature or Consequence of the Letter destroyd none can tell. Take a View, Dear Sir, of these Facts with what you know has heretofore passed in the Government And add to them the Declaration of our Governor that he can do no More, In his Station towards bringing Offenders to Justice, than issuing a Proclamation and writing a few mild Letters to his Majestey, And tell me whether you think, we can beleive ourselves or our Estates Safe under the present Government. I do most candidly assure you, coud I convert my Estate into personalty without great Loss, I shoud immediately remove it with my Family into a Government where I coud reasonably expect they woud be safe from Violation. In this, it is the Opinion of all who are Active in supporting the Honour of the Government [and] the Authority, of the Crown, that their Lives and Properties [are in] great Jeopardy and Danger.
Under these Circumstances, the Assembly thi[nks it their] Indispensable Duty to acquaint his Majesty and Ministry of the State of the Province, For which purpose the Papers &c. are sent to the Agents, And they are orderd to prosecute the Petition for a Change, In hope that our Distracted and distressed Situation will draw his Majestys Attention and Compassion so far towards us as to take the Government under his immediate Directions.
It gives me Pleasure to find a New Establishment is made for American Affairs only. May we not hope, for more Attention to our unhappy Circumstances, and especially under the Nobleman who is at its Head.
I have wrote you a long Letter, tho very unwell being bled, the Minute before I began it, which I know will apologize for its incorrectness. I am Dear Sir your very Affectionate and Obedient humble Servant
J. Galloway
Benjamin Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr. / in / Craven Street / London